
	

113 S2635 IS: 21st Century Endangered Species Transparency Act
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2635
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Cornyn (for himself, Mr. Inhofe, Mr. Enzi, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to require publication on the Internet of the basis for
			 determinations that species are endangered species or threatened species,
			 and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the 21st Century Endangered Species Transparency Act.
		
			2.
			Requirement to publish on Internet basis for listings
			Section 4(b) of the Endangered Species Act (16 U.S.C. 1533(b)) is amended by adding at the end the
			 following:
			
				
					(9)
					Publication on Internet of basis for listingsThe Secretary shall make publicly available on the Internet the best scientific and commercial data
			 available that are the basis for each regulation, including each proposed
			 regulation, promulgated under subsection (a)(1), except that, at the
			 request of a Governor or legislature of a State, the Secretary shall not
			 make available  under this paragraph information regarding which  the
			 State has determined public disclosure is prohibited  by a law of that
			 State relating to the protection of personal  information.
				.
